Citation Nr: 1702235	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lung disorder as a residual of bilateral lobar pneumonia, to include chronic obstructive pulmonary disease (COPD), emphysema, and asthma.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from February 1961 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decisions of the VA Regional Office (RO) in Providence, Rhode Island.  

In the October 2009 rating decision, the RO denied the appellant's application to reopen a previously denied claim of entitlement to service connection for a lung disorder, residuals of bilateral lobar pneumonia, claimed as asthma.  In the June 2013 rating decision, the RO, inter alia, denied service connection for COPD and emphysema, as well as a total rating based on individual unemployability due to service-connected disability.

In May 2014, the appellant testified at a Board hearing at the RO.  At the hearing, the appellant moved to advance his case on the docket due to financial hardship.  That motion was granted and the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In a July 2014 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim of service connection for a lung disorder.  The Board remanded the underlying claim of service connection for a lung disorder for additional evidentiary development, as well as the issue of entitlement to TDIU.  In June 2015 and May 2016, the Board again remanded the matter for additional evidentiary development and due process considerations.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a current lung disorder, to include COPD, asthma, and nodules on his lungs, which is a residual of the bilateral lobar pneumonia for which he was treated in service. 

In support of his claim, the appellant has submitted multiple letters from a private pulmonologist, Michael Baaklini, M.D., who indicates that he has concluded "with Medical certainty and without prejudice that [the appellant's] lung disease is directly related to his previous pneumonia that he had suffered while he was in the service."  See e.g. November 2013 letter from Dr. Baaklini. 

In its July 2014 remand instructions, the Board directed the AOJ to schedule the appellant for a VA medical examination by a pulmonary specialist for the purpose of obtaining a clarifying opinion regarding the nature and etiology of the appellant's current lung disorder.  The Board requested that the examiner provide an opinion, with supporting explanation and reference to the pertinent evidence of record, including Dr. Baaklini's opinions, as to whether it is as least as likely as not that any current lung disorder identified on examination is causally related to the appellant's active service or any incident therein, including treatment for bilateral lobar pneumonia. 

In September 2014, the appellant was examined by a nurse practitioner who diagnosed the appellant as having asthma, COPD, as well as lung nodules of unknown etiology which she indicated caused no respiratory impairment.  The nurse practitioner concluded that the appellant's current lung disability was not incurred in service because his in-service pneumonia resolved without residual effects.  The nurse practitioner provided no rationale for this conclusion, which is clearly at odds with Dr. Baaklini's opinion.  Moreover, the nurse practitioner incorrectly noted that "[t]he note from Dr. Baaklini was reviewed and he is internal medicine, not a pulmonologist."

As a result, the Board found the September 2014 opinion inadequate and remanded the matter in June 2015 for compliance with the terms of its prior remand.  38 C.F.R. § 20.1304 (2016); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance). 

The record shows that in November 2015, the appellant was examined by a VA pulmonary specialist.  On examination, the appellant reported that he had suffered multiple infections and pneumonias during service.  He indicated that since that time, he had experienced a chronic cough, occasional sputum production, and multiple chest infections, as well as dyspnea on exertion which seems to have gotten progressively worse.  He also reported that he had "multiple spots on [his] lungs that could grow at any minute and there is nothing they can do about them."  He also noted that he had been told that he has asthma and COPD.  After interviewing and examining the appellant, and purportedly reviewing all available medical records, the examiner indicated that despite the appellant's current complaints of dyspnea on exertion, she could see no evidence of pulmonary pathology.  She noted that the appellant's small stable pulmonary nodules were highly unlikely to cause symptoms or any physiologic abnormalities and their stability over more than one year is consistent with a benign etiology.  She further noted that "prior pulmonary function studies in 2008 and 2014 show no evidence of obstruction or restriction."

As noted in the May 2016 Board remand, this claim has been pending for a significant period of time and contains clinical evidence spanning many years.  The November 2015 examination report, however, is the first indication that the appellant does not have a current pulmonary disability.  As the November 2015 examiner failed to address the prior evidence of pulmonary pathology, including the abnormal pulmonary function tests noted by Dr. Baaklini as well as the diagnoses of asthma, COPD, and lung nodules noted on the September 2014 VA medical examination, the Board concluded that the examination was not adequate and remand for compliance with the terms of its prior remand was necessary.  Stegall, 11 Vet. App. 268.

The record indicates that in June 2016, the November 2015 pulmonary specialist provided an additional opinion.  The examiner again concluded that there was no evidence of obstructive lung disease, "therefore, there is no diagnosis of COPD."  The examiner reiterated the conclusion that the nodules of that size (5 mm or less) "do not cause any physiologic abnormalities."  

The Board's remand instructed the examiner to opine as to "whether it is at least as likely as not that any current lung disability, pathology, or symptomatology identified on examination is causally related to the appellant's active service."  While the examiner opined that the appellant did not have COPD, the examiner did note that the appellant had lung nodules.  As the examiner did not opine as to whether the lung nodules are related to the appellant's service, regrettably, further remand is necessary to ensure compliance with the Board's prior remand directives.  Id.

Finally, the Board notes that the appellant contends that he is unable to work as a result of his lung disorder.  Given his contentions and the evidence of record, the issue of entitlement to service connection for a lung disorder should be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, the Board's consideration of the TDIU issue will be held in abeyance pending additional action on the claim of service connection for a lung disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the pulmonary specialist who provided the June 2016 opinion for the purposes of clarifying etiology of the appellant's lung nodules.  Access to the record on appeal must be made available to the pulmonary specialist for review.  The specialist should be asked to: 

Provide an opinion as to whether it is as least as likely as not that the lung nodules are causally related to the appellant's active service or any incident therein, including treatment for bilateral lobar pneumonia. A complete rationale for all opinions must be provided. In providing the opinion, the examiner is requested to reference the pertinent evidence of record, including the opinions provided by Michael Baaklini, M.D. 

In the event the pulmonary specialist is unavailable, the AOJ should arrange for another pulmonary specialist to review the record for the purposes of obtaining answers to the questions posed above.

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the appellant and his agent should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the board in accordance with applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


